Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on January 7, 2021. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Jankura (U.S. Publication No. 2021/0109425) teaches a quick mounting structure, comprising a first connector, a second connector 134, and a self-locking mechanism, wherein the self-locking mechanism is arranged on the second connector, and the first connector is connected to the second connector through the self-locking mechanism, wherein the self-locking mechanism comprises a quick mounting block (unlabeled, fig. 12), a transmission arm (arm of 132), a locking block 192, a rotating shaft 194, and a first elastic member 136, wherein the quick mounting block is connected to the first connector the locking block is arranged on the transmission arm, and the locking block is configured to lock the quick mounting block which has entered the quick mounting groove; and the first elastic member is connected to the transmission arm so as to enable the locking block to be in a locked state. See figure 12 for example.
The prior art does not teach, in combination with the additionally recited features, a quick mounting structure, comprising a first connector, a second connector, and a self-locking mechanism, wherein the quick mounting block is connected to the first connector; the second connector is provided with a quick mounting groove, and all of the transmission arm, the locking block, the rotating shaft, and the first elastic member are arranged in the quick mounting groove; the transmission arm is rotationally connected to the second connector through the rotating shaft, the locking block is arranged on the transmission arm, and the locking block is configured to lock the quick mounting block which has entered the quick mounting groove; and the first elastic member is connected to the transmission arm or the locking block, so as to enable the locking block, in a normal state, to be in a locked state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852